Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147724 & (69)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  WANDA VELEZ-RUIZ, a/k/a WANDA                                                                                      Justices
  VELEZ RUIZ,
            Petitioner-Appellant,
  v                                                                SC: 147724
                                                                   COA: 314140
                                                                   Wayne CC: 12-010748-AA
  BOARD OF MEDICINE,
           Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 2, 2013 and
  August 8, 2013 orders of the Court of Appeals is considered, and it is DENIED, because
  we are not persuaded that the questions presented should be reviewed by this Court. The
  motion to consolidate is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2013
         s1216
                                                                              Clerk